Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN106154628 (translation provided).
Regaridng claims 1 and 12, the reference teaches a display panel and method of making a display panel, comprising: a first substrate (fig. 3 21); a reflective second substrate (22) opposite to the first substrate; a liquid crystal (LC) layer located between the first substrate and the second substrate; a first polarizer layer (41) located at a side of the LC layer far away from the second substrate; a second polarizer layer (42) located between the LC layer and the second substrate, the second polarizer layer being configured to allow transmitted light to have a first polarization direction ( reference states “In the embodiment, the upper polarizer 41 is disposed on a side of the first substrate 21 facing the liquid crystal layer 30. In other embodiments, the upper polarizer 41 may also be disposed on a side of the first substrate 21 away from the liquid crystal layer 30. That is, the position of the upper polarizer 41 relative to the first substrate 21 may be located on the side of the first substrate 21 facing the liquid crystal layer 30 or away from the liquid crystal layer 30 as long as the absorption axis of the upper polarizer 41 and the lower polarizer 42 The absorption axes are perpendicular to each other.” ), wherein in the case where the LC layer is not applied with any voltage, light transmitted through the LC layer and the first polarizer layer has a second polarization direction (taught by absorption axes being , and the first polarization is substantially perpendicular to the second polarization direction  (absorption axes are perpendicular to each other).  
Regaridng claim 6, 628’ teaches the first polarizer layer (41) is at a side of the first substrate far away from the second substrate.
Regarding claim 11, 628’ teaches a display device, comprising the display panel according to claim 1 (see fig. 3).
Regarding claim 12, 628’ teaches a manufacturing method of a display panel, comprising: providing a first substrate (fig. 3 21), and forming a first polarizer layer (41) on the first substrate; providing a reflective second substrate (22), and forming a second polarizer layer (42)on the second substrate, the second polarizer layer allowing transmitted light to have a first polarization direction; assembling the first substrate with the second substrate to form a cell, and forming a liquid crystal (LC) (30)layer between the first substrate and the second substrate, wherein the first polarizer layer is formed at a side of the LC layer far away from the second substrate, the second polarizer layer is formed between the second substrate and the LC layer, and in the case where the LC layer is not applied with any voltage, light transmitted through the LC layer and the first polarizer layer has a second polarization direction, the first polarization is substantially perpendicular to the second polarization direction (reference states “In the embodiment, the upper polarizer 41 is disposed on a side of the first substrate 21 facing the liquid crystal layer 30. In other embodiments, the upper polarizer 41 may also be disposed on a side of the first substrate 21 away from the liquid crystal layer 30. That is, the position of the upper polarizer 41 relative to the first substrate 21 may be located on the side of the first substrate 21 facing the liquid crystal layer 30 or away from the liquid crystal layer 30 as long as the absorption axis of the upper polarizer 41 and the lower polarizer 42 The absorption axes are perpendicular to each other.” ),.



Claim(s) 1, 7, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang US 2005/0190319.
Regarding claim1 , the Yang teaches a display panel, comprising: a first substrate (fig. 2 22); a reflective second substrate (21) opposite to the first substrate; a liquid crystal (LC) layer located between the first substrate and the second substrate; a first polarizer layer (243) located at a side of the LC layer far away from the second substrate; a second polarizer layer (241) located between the LC layer and the second substrate, the second polarizer layer being configured to allow transmitted light to have a first polarization direction [0028]wherein in the case where the LC layer is not applied with any voltage, light transmitted through the LC layer and the first polarizer layer has a second polarization direction, and the first polarization is substantially perpendicular to the second polarization direction  [0028].
Regarding claim 7, Yang teaches the display panel comprises a plurality of pixel units, and each of the pixel units comprises at least one sub-pixel unit (113), and an interval region between adjacent sub-pixel units is in a normally black state (black matrix) ([0028] States the axes are crossed and will only pass extraordinary light beams enabling a normally black state).

Regarding claim 11, Yang teaches a display device, comprising the display panel according to claim 1 (see fig. 2).
Regarding claim 12, Yang teaches a manufacturing method of a display panel, comprising: providing a first substrate (fig. 2 22), and forming a first polarizer layer (243) on the first substrate; providing a reflective second substrate (21), and forming a second polarizer layer (241)on the second substrate, the second polarizer layer allowing transmitted light to have a first polarization direction; assembling the first substrate with the second substrate to form a cell (see fig. 2), and forming a liquid crystal (LC) (130 in fig. 1)layer between the first substrate and the second substrate, wherein the first 
Regarding claim 19, Yang teaches the first polarizer layer is between the first substrate and the second substrate; or the first polarizer (243) layer is at a side of the first substrate far away from the second substrate.
Regarding claim 20, Yang teaches the display panel comprises a plurality of pixel units, and each of the pixel units comprises at least one sub-pixel unit (113), and an interval region between adjacent sub-pixel units is in a normally black state (black matrix) ([0028] States the axes are crossed and will only pass extraordinary light beams enabling a normally black state).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106154628.
Regarding claims 2 and 16, 628’ does not explicitly teach an alignment layer, the alignment layer being located on at least one of the first substrate and the second substrate, wherein the alignment 
Regarding claim 3 -4 , 628’ teaches the first polarizer layer is configured to allow transmitted light to have a third polarization direction,  the reference does not explicitly teach the initial twist angle of the LC layer is set as 0 degree, the third polarization direction is perpendicular to the first polarization direction or the initial twist angle of the LC layer is set as 90 degrees, the third polarization direction is parallel to the first polarization direction however both of these configuration are considered a matter of routine experimentation as there does not appear to be any non-obvious limitations that would fall outside the scope of one of ordinary skill in the art as an initial twist angles and polarization axes that would not be considered achievable through routine experimentation.
Regarding claim 13, 628’ does not explicitly teach forming an alignment layer on at least one of the first substrate and the second substrate, wherein the alignment layer allows the LC layer to have a 
Regarding claim 14, 17 and 18, 628’ does not explicitly recite the first polarizer layer allows transmitted light to have a third polarization direction, and the initial twist angle of the LC layer is set as 0 degree, the third polarization direction is perpendicular to the first polarization direction; or, the first polarizer layer allows transmitted light to have a third polarization direction, and the initial twist angle of the LC layer is set as 90 degrees, the third polarization direction is parallel to the first polarization direction.  however both of these configuration are considered a matter of routine experimentation as there does not appear to be any non-obvious limitations that would fall outside the scope of one of ordinary skill in the art as an initial twist angles and polarization axes that would not be considered achievable through routine experimentation.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106154628 in view of Lee US 2013/0270223.
.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claim 8, Yang does not explicitly teach the second substrate comprises a plurality of gate lines and data lines, the gate lines and the data lines are intersected with each other to define the at least one sub-pixel unit, a position on the second substrate corresponding to each sub-pixel unit is provided with a pixel electrode.  However this is a basic liquid crystal structure for forming discrete pixels necessary for forming an image and thus considered obvious to one of ordinary skill in the art.
Regarding claim 9, Yang teaches the pixel electrode is configured as a reflective electrode (fig. 2, unlabeled but 113 in fig 1), and the pixel electrode is located between the second polarizer layer (241) and the second substrate (under 212 110 in fig. 1).
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yang US 2005/0190319 in view of Sasaki US 2017/0176814.
Regarding claim 10, Yang teaches all the limitations of claim 10 except side of the first substrate facing the LC layer is provided with a common electrode, the pixel electrode and the common electrode are configured to apply a voltage onto the LC layer so as to adjust a twist degree of the LC layer corresponding to the sub-pixel unit.  Sasaki teaches a side of the first substrate facing the LC layer is provided with a common electrode (42), the pixel electrode(25) and the common electrode are configured to apply a voltage onto the LC layer so as to adjust a twist degree of the LC layer corresponding to the sub-pixel unit.  Yang teaches a IPS display and Sasaki teaches a TN display and both are reflective.  TN displays have the fastest switching times enabling highest refresh rates while IPS generally offers better viewing angles.  Therefore shifting the electrodes to the opposite substrate such 
Regarding claim 15, Yang teaches all the limitations of claim 15 except forming a common electrode at a side of the first substrate facing the LC layer, and forming a pixel electrode at a side of the second substrate facing the LC layer, wherein the pixel electrode and the common electrode apply a voltage onto the LC layer so as to adjust a twist degree of the LC layer corresponding to the sub-pixel unit.  Sasaki teaches forming a pixel electrode(25) at a side of the second substrate facing the LC layer, wherein the pixel electrode and the common electrode (25) apply a voltage onto the LC layer so as to adjust a twist degree of the LC layer corresponding to the sub-pixel unit.  Yang teaches a IPS display and Sasaki teaches a TN display and both are reflective.  TN displays have the fastest switching times enabling highest refresh rates while IPS generally offers better viewing angles.  Therefore shifting the electrodes to the opposite substrate such that first substrate facing the LC layer is provided with a common electrode, the pixel electrode and the common electrode are configured to apply a voltage onto the LC layer so as to adjust a twist degree of the LC layer corresponding to the sub-pixel unit would be obvious to enable higher refresh rates.
Conclusion






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871